DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In response to the reply filed on 01/28/2022, claims 1–4, 6–11, 13–18, and 20 are allowed.  Claims 5, 12, and 19 are cancelled.

The listing of claims in the reply represents the latest version of the claims in the application.


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in each of the independent claims 1, 8, and 15, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“simulate each resource cluster configuration from among the set of resource cluster configurations;
determine a performance value corresponding with the performance metric for each resource cluster configuration based on simulation results for each resource cluster configuration;
identify a first resource cluster configuration having a first performance value with the highest performance value from among the set of resource cluster configurations;

identifying a second resource cluster configuration from among the set of resource cluster configurations based on its performance value; and
combining hardware resources and algorithms from the first resource cluster configuration with hardware resources and algorithms from the second resource cluster configuration, wherein combining hardware resources and algorithms comprises keeping duplicative hardware resources and algorithms to enable parallel processing.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 10, 2022